Case 2:19-cv-02396-JTF-tmp Document 79 Filed 01/19/21 Page 1 of 1                  PageID 579




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION


PAMELA DIANE STARK,                                )
                                                   )
        Plaintiff,                                 )
                                                   )
v.                                                 )   No. 2:19-cv-02396-JTF-tmp
                                                   )
CITY OF MEMPHIS,                                   )
                                                   )
        Defendant.                                 )


     ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR THE COURT TO
                    CONDUCT A STATUS CONFERENCE


        Before the Court is Plaintiff’s Unopposed Motion for the Court to Conduct a Status

Conference (ECF 78), filed on January 14, 2021. (EF No. 78.)        For good cause shown, the

Motion is Granted. Accordingly, the Court will schedule a status conference by separate notice.

        IT IS SO ORDERED on this 19th day of January, 2021.



                                                   s/John T. Fowlkes, Jr.
                                                   JOHN T. FOWLKES, JR.
                                                   UNITED STATES DISTRICT JUDGE
